DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed May 22, 2020 has been received and entered.  Claims 20-23 have been cancelled.  Accordingly, claims 1-19 are pending in the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-17 are not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-17 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	Claims 1-17 are directed to methods for determining suitability of treatment.
	Applicants attention is directed to the Revised Subject Matter Eligibility Guidance published by the Office in 2019. 
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
	Applicants claims recite a method of determining suitability of treatment with an HTRA1 mRNA antagonist.
	The claim recites a series of steps or acts.  Thus the claim is directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes).
	The claim is then analyzed to determine whether it is directed to any judicial exception.  In the second step, the claim recites determining levels of HTRA1, comparing to a reference, and determine suitability, which describes a correlation or relationship between measured level and suitability.  This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  Additionally, this second step could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams.  Thus, the claim is directed to at least one exception (Step 2: Yes), which may be termed a law of nature, an abstract idea, or both.  
	Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception.  
	Tosi et al (IOVS  Vol. 58, No. 1, pp 162-167, 2017) set forth that it was routine in the art to measure HTRA1 levels in the aqueous humor of patients with macular degeneration.  (See abstract).  
	On February 6, 2019, the United States Court of Appeals for the Federal Circuit (CAFC) found in Athena Diagnostics v. Mayo Collaborative Services that diagnostic methods are not patent subject matter eligible unless they embody a separate technical improvement beyond the correlation of molecules in bodily fluids to particular diseases/effectiveness/suitability.
	Claims drawn to diagnostic uses of underlying natural phenomena regardless of the reagents employed or the starting samples used have been found not patent eligible, because once the newly discovered natural phenomenon is removed from the claims, the remaining elements merely recite routine, conventional, and well-understood steps that cannot provide the inventive concept to transform the methods into patent eligible subject matter.  See Myriad Genetics; In re BRCA1- and BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3d 755 (Fed. Cir. 2014); Arisoa Diagnostics, Inc. v. Sequenom Inc., 788 F.3d 1371 (Fed. Cir. 2015) (en banc petition denied) (cert. denied); Genetic Tech. Ltd. V. Merial LLC, 818 F.3d 1369 (Fed. Cir. 2016); Cleveland Clinic Foundation v. True Health Diagnostics LLC, 859 F.3d 1352 (Fed. Cir. 2017); Roche Molecular Systems, Inc. v. CEPHEID, 905 F.3d 1363 (Fed. Cir. 2018); Genetic Veterinary Sciences, Inc. v. Laboklin GmbH & Co. KG, 933 F.3d 1302 (Fed. Cir. 2019).
	Accordingly, claims 1-17 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Regarding claims 1, 3, 11-12, and 14-16, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

3.	Regarding claims 11-12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tosi et al in view of Chatterton et al and Bonci et al.
	The claims are directed to a method for determining the suitability of treatment of a subject for administration with an HTRA1 mRNA antagonist, said method comprising the steps of:  determining the level of HTRA1 in a sample of aqueous or vitreous humor obtained from the subject, comparing the level of HTRA1 with one or more reference samples or reference values, to determine whether the subject is likely to be, or is suitable for, treatment with the HTRA1 mRNA antagonist, wherein the subject is suffering from or is at risk of developing an ocular disorder, such as macular degeneration.
	Tosi et al (IOVS  Vol. 58, No. 1, pp 162-167, 2017) teach of measuring HTRA1 levels in the aqueous humor of patients with macular degeneration.  (See abstract).  Tosi et al further teach of comparing these levels to controls.  (See abstract).  Tosi et al further teach that the expression of HTRA1 is increased in the aqueous humor of patients with neovascular age-related macular degeneration.  Tosi et al further teach that intravitreal injections of ranibizumab results in significant reduction of HTRA1.  (See abstract).
	Tosi et al do not teach of determining suitability with HTRA1 mRNA antagonists.
	Chatterton et al (WO 2009/006460) teach of RNAI-mediated inhibition of HTRA1 for treatment of macular degeneration.  (See abstract, claims).  Chatterton et al further teach of the nucleic acid sequence of full length HTRA1.  (See SEQ ID NO: 1).  
	Bonci et al (US Publication 2017/0283805) teach that at the time of the invention is was routine to administer RNA antagonists for therapy.  (See abstract; claims).
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have practiced the method taught by Tosi et al, determining the suitability of treatment of a subject via determining the level of HTRA1 in a sample of aqueous humor, comparing the level of HTRA1 with one or more reference samples or reference values, to determine whether the subject is likely to be, or is suitable for, treatment with a therapeutic agent.  Tosi et al treated macular degeneration patients with ranibizumab, which targets the HTRA1 protein.  Chatterton et al teach that macular degeneration can be treated with RNA antagonists to decrease HTRA1 levels.  Accordingly, it would be obvious to one of ordinary skill in the art to treat macular degeneration with RNA antagonists as taught by Chatterton et al in place of ranibizumab as taught by Tosi et al, as both treatments result in decreased levels of HTRA1.  Furthermore, methods of treating disease with mRNA inhibitors has been successful as demonstrated by the teachings of Bonci et al. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861. The examiner can normally be reached Mon-Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 10, 2022